Matter of Wofford v New York State Dept. of Corr. & Community Supervision (2015 NY Slip Op 09635)





Matter of Wofford v New York State Dept. of Corr. & Community Supervision


2015 NY Slip Op 09635


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16511 100284/14

[*1] In re Victoria Wofford, Petitioner-Appellant,
v New York State Department of Corrections and Community Supervision, Respondent-Respondent.


Victoria Wofford, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (Mark H. Shawhan of counsel), for respondent.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered November 28, 2014, dismissing the petition seeking, inter alia, to annul the determination to deny petitioner's release to parol supervision, unanimously affirmed, without costs.
The petition was properly dismissed as moot, because while the instant proceeding was pending, petitioner was granted her release to parole supervision (see e.g. Matter of Beltran v New York State Bd. of Parole, 105 AD3d 1224 [3d Dept 2013]; Matter of Wingate v New York State Div. of Parole, 50 AD3d 1336 [3d Dept 2008]). We have considered petitioner's contentions that the matter is not moot, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK